          Case
      Case:     VAE/1:19-cv-00984
            1:19-cv-05234 Document Document   5-1
                                   #: 4-1 Filed:    Filed 08/02119
                                                 08/07/19  Page 1 ofPage 1 of 9#:30
                                                                    9 PageID



           BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 TNRE: CAPITAL ONE CUSTOMER
                                                               MDL DOCKET NO, 2915
 SECURITY BREACH LITIGATION




      MEMORANDUM OF DISTRICT OF COLUMBIA PLAINTIFFS IN SUPPORT OF
         THE TRANSFER TO AND CONSOLIDATION OR COORDINATION OF
       RELATED ACTIONS IN THE DISTRICT OF THE DISTRICT OF COLUMBIA

         Plaintiffs Kevin Zosiac, Akram Tadrous, Paul Berger, David Bienfait, Mark Bodner,

Timothy Davidson, Adam Greenstein,LaToya Jawara, Vicki Johns, David Rosenthal, Stephen

Rosenthal, Marcia Sorin Lara Greenstein, and Eliyahu Lipskar (collectively, the "D.C.

Plaintiffs") respectfully submit this memorandum of law in support of their motion for transfer to

and consolidation or coordination in the United States District Court for the District of the

District of Columbia pursuant to 28 U.S.C. $ 1407 and the Rules of Procedure of the Judicial

Panel on Multidistrict Litigation (the "Panel").

                                   FACTUAL BACKGROUND

         Plaintiffs nationwide have now filed over 20 class actions against units of Capital One

Financial Corporation (collectively, "Capital One" or "Defendants"), in the wake of Capital

One's disclosure of a massive data breach compromising the confidential information of over

100   million payment card customers and applicants. Capital One is the nation's third-largest

credit card issuer, according to its website. Plaintiffs in all of the Related Actions allege that

Capital One's lax data security measures allowed unauthorized outsiders access to that

confidential information over a period of several months preceding the disclosure. See Schedule

of Related Actions (submitted herewith). The Related Actions generally include counts alleging

Capital One's negligence, breach of implied contract, and violations of various state consumer
        Case
     Case:    VAE/1:19-cv-00984
           1:19-cv-05234 DocumentDocument               Page 2 ofPage
                                            5-108/07/1908102119
                                 #: 4-1 Filed:                        2 ot 9#:30
                                                                  9 PageID



protection statutes. The Related Actions have been filed on behalf of individuals and small

businesses whose confidential information was exposed as a result of those violations.

        In light of the substantial legal and factual overlap among the Related Actions, transfer

and consolidation or coordination to a single jurisdiction     will   ensure efficient pre-trial

proceedings. The District of the District of Columbia is the most appropriate forum for transfer

and consolidation or coordination of the Related Actions for at least the following reasons:

                Capital One is headquartered in Mclean, Virginia, closer to the District           of

                Columbia courthouse than any other federal courthouse;

                More Related Actions are pending in the District of the District of Columbia than

                in any other court;

            o   The District of the District of Columbia has demonstrated considerable expertise

                in the management of complex litigation generally, and with respect to data

                breach litigation in particular; and

            o   Judge James Boasberg, to whom the District of Columbia cases have been

                assigned, is an experienced jurist, particularly with regard to complex class

                litigation.

                                           ARGUMPNT

I.     THE RELATED ACTIONS SHOULD BE TRANSFERRED AND
       CONSOLIDATED OR COORDINATED FOR PRETRIAL PROCEEDINGS.

       The Related Actions should be transferred and consolidated or coordinated for pretrial

proceedings pursuant to 28 U.S.C. $ la07(a), which permits transfer and consolidation or

coordination of cases that meet three requirements:    (l)   the cases "involv[e] one or more common

questions of fact;" (2) transfer and consolidation or coordination       will further "the convenience of

parties and witnesses;" and (3) transfer and consolidation or coordination        "will promote    the   just
     Case: 1:19-cv-05234
        Case             DocumentDocument
               VAE/1.19-cv-00984            5-1
                                 #: 4-1 Filed:   Filed 08/02ll-9
                                               08/07/19 Page 3 ofPage
                                                                  9 PageID
                                                                      3 of 9#:30




and efficient conduct of [the] actions." Transfer to and consolidation or coordination of the

actions in the District of the District of Columbia   will satisfy   each of these objectives.

        A.       Transfer And Consolidation Or Coordination Is Appropriate Because The
                 Related Actions Involve One Or More Common Questions Of Fact And Law.

        The Panel has consistently held that cases involving overlapping factual and legal issues

are particularly appropriate for transfer and consolidation or coordination. The Panel also has

consistently determined that related data breach cases satisff $ 1407 requirements, including in a

half-dozen cases in just the last three years.l The Related Actions share common issues of fact

and law, as well as substantially similar allegations. Plaintiffs in each of the Related Actions

allege that Capital One's lax data security measures allowed unauthorized outsiders access to

Plaintiffs' confidential information. Therefore, the Related Actions should be transferred       and

consolidated or coordinated in one judicial district.

        The common questions before the courts in the Related Actions include but are not

limited to the following:

             o   Whether Capital One's data security systems prior to the data breach met the

                 requirements of the applicable laws;

             o   Whether Capital One's data security systems prior to the data breach met industry

                 standards;

             o   Whether Plaintiffs' and other class members' confidential information was

                 compromised as a result of the data breach; and




     I See MDL-2879,ln re: Maruiott Internationol, Inc., Customer Data Security Breach Litig.,
MDL-2826,In re: Uber Technologies, Inc., Data Security Breach Litig.; MDL-2807,In re:
Sonic Corp. Customer Data Security Breach Litig.;MDL-2800,ln re: Equifax, Inc., Customer
Data Security Breach Litig.;MDL-2752,ln re: Yahoo! Inc. Customer Data Security Breach
Litig.; MDL-2137 , In re: 2l st Century Oncologt Customer Data Security Breach Litig.
          Case
       Case:    VAE/1:19-cv-00984
             1:19-cv-05234 DocumentDocument    5-1
                                    #: 4-1 Filed: 08/07/19 Page 4 ofPage
                                                    Filed 08/0211-9      4 of 9#:30
                                                                     9 PageID



               o   The appropriate measure of damages sustained by Plaintiffs and members of the

                   class.

          These common questions provide the Panel with good reason to centralize these actions

in a single judicial district.

          B.       Transfer and Consolidation or Coordination for Pretrial Proceedings Will
                   Promote the Just and Efficient Conduct of the Related Actions.

         Transfer and consolidation or coordination of the Related Actions for pretrial proceedings

will   also "promote the just and efficient conduct   of [the] actions" in accordance with the third

requirement of g 1407(a). The Related Actions     will likely involve many of the same pretrial

issues, such as those concerning the nature and scope ofdiscovery and the sufficiency         of

Plaintiffs' allegations. If each district were forced to resolve these issues in   separate pretrial


proceedings, scarce judicial resources would be needlessly wasted. Moreover, there would be a

substantial likelihood that such duplicative proceedings would result in inconsistent rulings,

especially regarding the important issue of class certification.2 Transfer and consolidation or

coordination is necessary to avoid these inefficiencies and inconsistencies, and to promote the

just and efficient conduct of the Related Actions.

         C.        Transfer and Consolidation or Coordination for Pretrial Proceedings Will
                   Further the Convenience of Parties and Witnesses.

         The Panel has found that the convenience requirement is met when transfer and

consolidation or coordination prevent duplicative discovery and inconsistent pretrial rulings.




   2
     See In re Commodity Exchange, Inc., Gold Futures & Options Trading Litig.,38 F. Supp.
3d 1394,1395 (J.P.M .L.2014) ("Gold'); In re Aftermarket Auto. Lighting Prods. Antitrust Litig.,
598 F. Supp. 2d 1366, 1367 (J.P.M .L. 2009) (consolidation "promote[s] the just and efficient
conduct of this litigation"); In re Commercial Money Ctr., Inc. Equip. Lease Litig.,229 F. Supp.
2d 1379,1380 (J.P.M .L.2002) (consolidation of cases filed nationwide would prevent
inconsistent pretrial rulings).
          Case
       Case:     VAE/I:19-cv-00984
             1:19-cv-05234 Document Document   5-1
                                    #: 4-1 Filed:   Filed 08/02119
                                                  08/07/19 Page 5 ofPage 5 of 9#:30
                                                                     9 PageID



Here, transfer and consolidation or coordination for pretrial proceedings of the Related Actions

will   also serve "the convenience of the parties and witnesses" in accordance with the second

requirement of $ 1407(a). See Gold,38 F. Supp. 3d at 1395 ("Centralization will eliminate

duplicative discovery . . . prevent inconsistent pretrial rulings, and conserve the resources of the

parties, their counsel, and the judiciary.").

         In this instance, convenience requires transfer and consolidation or coordination.

Plaintiffs' similar allegations   as   to Capital One's misconduct in each of the Related Actions will

require duplicative discovery and pretrial proceedings unless they are transferred and

consolidated or coordinated in one district for pretrial purposes. To prove the claims alleged in

the Related Actions, Plaintiffs   will   request the same documents and seek to depose many of the

same individuals. There is no reason the parties should be required to respond to        multiple

motions and discovery requests or to require the parties and witnesses to travel throughout the

United States to appear in multiple proceedings.

         Transfer and consolidation or coordination will solve these problems: it will permit the

transferee judge to formulate a single, unified pretrial program that minimizes the inconvenience

and overall expense for all parties and witnesses. See id.; see also    In re Lidoderm Antitrust Litig.,

1l F. Supp.3d1344,1345 (J.P.M.L.2014) (same); InreAluminumWarehousingAntitrustLitig.,

988 F. Supp. 2d, 1362, 1363 (J.P.M.L. 2013) (same).

II.      THE RELATED ACTIONS SHOULD BE TRANSFERRED TO AND
         CONSOLIDATED OR COORDINATED IN THE DISTRICT OF
         THE DISTRICT OF COLUMBIA.

         The Panel considers a variety of factors when determining the proper venue for transfer

and consolidation or coordination. Among the factors to be assessed include:       (l)   the location   of

the parties, witnesses and documents; (2) where the greatest number of cases were filed; (3) the
           Case
       Case:     VAE/1:19-cv-00984
             1:19-cv-05234 DocumentDocument   5-1
                                   #: 4-1 Filed:   Filed 08/02119
                                                 08/07/19 Page 6 ofPage 6 of 9#:30
                                                                    9 PageID



relative convenience of each potential venue; and (4) the familiarity and expertise of the

transferee district and transferee judge with the underlying issues present in the litigation.3 These

factors support transfer to and consolidation or coordination in the District of the District   of

Columbia.

         A.      A Significant Number Of Defendants, Witnesses, And Evidence Are Located
                 In and Around The District of Columbia.

         ln deciding which district is appropriate for transfer and consolidation or coordination,

the Panel considers the location of defendants. See In re McCormick      & Co. Pepper Products

Marketing and Sales Practices Litig., MDL 2665 (*McCormick''), Dec. 8,2015 Transfer Order,

at 3 (transferring cases to District of Columbia, citing defendant's Baltimore-area headquarters);

In re U.S. Office of Personnel Management Data Security Breach Litig., MDL 2664 ("OPM

Data Breach"), Oct. 9, 2015 Transfer Order, at 2 (transferring cases to District of Columbia

where "the federal government defendants are located in that district, and [defendant] KeyPoint

has an   office in nearby Fairfax, Virginia"). Capital One is the only Defendant that was ultimately

responsible for protecting the data of all Plaintiffs and class members, and that maintained direct

and relevant business relationships   with all Plaintiffs and class members. Thus, the District of the

District of Columbia is a particularly appropriate forum when considering the location of the

Defendants.




   3
         In re MF Global Holdings Ltd. Inv. Litig.,857 F. Supp. 2d 1378,1330 (J.P.M .L.2012);
       See
In re Aggrenox Antitrust Litig., 1 I F. Supp.3d 1342, 1343 (J.P.M.L.2014); In re Wal-Mart ATM
Fee, 785 F. Supp. 2d 1380, 1381 (J.P.M .L. 20ll); In re Commodity Exchange, Inc., Silver
Futures & Options Trading Litig.,775 F. Supp. 2d,1382, 1383 (J.P.M.L.20ll); In re Horizon
Organic Milk Plus DHA Omega-3 Mktg. and Sales Practices Litig.,844F. Supp. 2d 1380, 1380
(J.P.M.L. 2012); In re Cardiac Devices Qui Tam Litig.,254 F . Srpp. 2d 1370, 1373 (J.P.M.L.
2003).
     Case:    VAEiI:19-cv-00984
           1:19-cv-05234
        Case             DocumentDocument    5-1
                                  #: 4-1 Filed:   Filed 08/02119
                                                08/07/19 Page 7 ofPage 7 of g#:30
                                                                   9 PageID



         Likewise, the Panel typically considers the nexus between the evidence and witnesses

 relevant to the related actions and the location of the MDL proceeding. See In re Department          of

 Veterans Affairs (VA) Data Theft     Litig., 461 F . Supp. 2d   1367   , 1369 (J.P.M .L. 2006) ("VA Data

 Theft") (transferring cases to District of Columbia). Here, potential witnesses and evidence are

 likely located in or near the District of Columbia because the principal Defendant, Capital One,

is headquartered near the district.

        B.      The Greatest Number of Related Actions Have Been Filed In The
                District of Columbia.

        The Panel has often looked to where the greatest number of cases have been filed as a

basis for selecting a particular transferee forum. See, e.g., In re Fosamax (Alendronate Sodium)

Prods. Liab. Litig. Q{o. II),787 F. Supp.2d1355,1357 (J.P.M.L.2011);Inre EnronCorp.

Secs., Derivative   & ERISA Litig.,196 F. S.rpp. 2d 1375, 1376 (J.P.M.L.2002) (selecting

transferee district where most actions had been brought). To date, five of the Related Actions

have been filed in the District of    Columbia-more than in any other district-which favors its

selection as the transferee forum.

        C.      The District Of Columbia Is The Most Suitable And Convenient
                Forum For The Related Actions.

        In choosing an appropriate transferee district, the Panel also considers the convenience        of

the parties and potential witnesses. See 28 U.S.C. $ 1407; In re Publ'n Paper Antitrust Lilig.,346

F. Supp. 2d 1370, 1372 (J.P.M.L. 2004) (selecting the transferee district because the "district is a

geographically convenient location, given the location of the principal defendants and potential

defendants and witnesses . . . .").

        This factor also favors the transfer to and consolidation or coordination of the Related

Actions in the District of the District of Columbia. Capital One's headquarters are closer to the

District of Columbia courthouse than any other federal courthouse-including any courthouse in
         Case
      Case:    VAE/1:19-cv-00984
            1:19-cv-05234 DocumentDocument    5-1
                                   #: 4-1 Filed:   Filed 0B/02l19
                                                 08/07/19 Page 8 ofPage 8 of 9 #:30
                                                                    9 PageID



the Eastern District of Virginia. In addition, the District of Columbia is a central and easily

accessible location for all parties in the Related Actions, a factor that the Panel has given weight

in choosing a transferee forum. See In re Prempro Prods. Liab. Litig.,254 F. Supp. 2d 1366,

1368 (J.P.M .L.2003) (selecting transferee district based, in part, on its geographic centrality).

The District of Columbia federal courthouse is less than a mile from Union Station, the terminus

for Amtrak's Acela service. The District of Columbia courthouse is also closer to both

BaltimoreAVashington lnternational Thurgood Marshall Airport and Dulles International Airport

than any courthouse in any district in which any Related Cases are pending. The Eastern District

of Virginia is inconvenient by comparison, and the Western District of Washinglon is far more

so.


        D.        The District of the District of Columbia and Judge Boasberg Have the
                  Experience and Resources to Adjudicate The Related Actions.

         Another factor that the Panel considers is the experience of a potential transferee forum

in managing multidistrict litigation. See, e.g., In re Puerto Rican Cabotage Antitrust   Litig.,57l

F. Supp. 2d 1378,1378 (J.P.M.L. 2008). The District of the District of Columbia has handled

numerous complex MDL and non-MDL class actions, including actions involving data breaches.

See, e.g.,   In re Domestic Airline Travel Antitrust Litig., MDL 2656; In re Rail Freight Fuel

Surcharge Antitrust Litig., MDL 1869. See also OPM Data Breach; VA Data Theft.

        Moreover, Judge Boasberg, to whom the first Related Action filed in the District    of

Columbia is assigned, is highly experienced generally, and particularly experienced in the

management of class actions and complex and/or high-profile litigation. See, e.g., United States

v. Bayer AG, l:18-cv-01241 (D.D.C., Feb. 8, 2019) (approving the DOJ's clearance of Bayer

AG's $62 billion deal with Monsanto Co.); Damus v. Nielsen, 313 F. Supp. 3d 317 ,343 (D.D.C.

2018) (granting preliminary injunction and provisional class certification in case involving the
        Case
     Case:    VAE/I:19-cv-00984
           1:19-cv-05234 DocumentDocument   5-1
                                 #: 4-1 Filed:   Filed 08/02119
                                               08/07/19 Page 9 ofPage 9 of 9#:30
                                                                  9 PageID



Department of Homeland Security's detention policies for asylum applicants); McMullen v.

Synchrony Bank, 164     F   . Supp. 3d 77   ,98 (D.D.C. 2016) (consumer class action); In re Science

Applications Int'l Corp. (SAIC) Backup Tape Data Theft Litig., 45 F. Supp. 3d 14 (D.D.C. 2014)

(same). Judge Boasberg has also served since 2014 on the U.S. Foreign Intelligence Surveillance

Court.

                                               CONCLUSION

         For all of the foregoing reasons, the D.C. Plaintiffs respectfully request that the Panel

transfer and consolidate or coordinate the Related Actions to the District of the District     of

Columbia.




Dated: August 2,2019                                              Respectfu   lly submitted,

                                                                     /s/ Linda P. Nusshaum
                                                           Linda P. Nussbaum
                                                           NUSSBAUM LAW GROUP, P.C.
                                                            l2l I Avenue of the Americas,40th Floor
                                                           New York, NY 10036-8718
                                                           (917) 438-9189
                                                           lnussbaum@nussbaumpc. com

                                                          Counselfor Plaintffi Kevin Zosiac, Alvam
                                                          Tadrous, Paul Berger, David Bienfait, Mark
                                                          Bodner, Timothy Davidson, Adom
                                                          Greenstein, LaToya Jawara, Vicki Johns,
                                                          David Rosenthal, Stephen Rosenthal,
                                                          Marcia Sorin Lara Greenstein, and Eliyahu
                                                          Lipskar




                                                          9
